DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/04/2021 has been entered.
In this Office Action, claims 1-4 and 7-11 are examined.
Response to Arguments
Applicant’s arguments with respect to Claims 1-4 and 7-11 have been fully considered but they are not persuasive.  Further, they are moot for new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8 and 9 are rejected under 35 U.S.C. 103 as unpatentable over Signoff et al. (hereinafter Signoff), U.S. Patent Application Publication 2011/0273261, in view of Wendler et al. (hereinafter Wendler), U.S. Patent 5,173,671.
Regarding Claim 1, Signoff teaches, an inductive device (Fig. 2) having electromagnetic radiation shielding mechanism (204), comprising: 
an inductive unit (202a); and 
a shielding structure (204) forming at least one closed shape that encloses the inductive unit; 
wherein the shielding structure has a width thereof and a distance separated from the inductive unit such that a decreasing amount of a quality factor of the inductive unit is not larger than a first predetermined value and a shielded amount of electromagnetic radiation is not lower than a second predetermined value…
wherein the inductive unit has a symmetric shape…, and the closed shape of the shielding structure is formed to enclose the inductive unit…(Signoff certain distance from inductor 202 to reduce the Q by an amount. The reduced Q is achieved by using only the metal that is used to form structure 204” [0031], and that “Structure 204 may reduce the inductance of inductor 202. This is because the opposing magnetic field produced by structure 204 may reduce the inductor's ability to store magnetic energy”, thus width and distance affect quality and amount of shielded electromagnetic radiation, respectively, by not larger than and not lower than predetermined values).  (Signoff: Figs. 2 and 3, para. [0021], [0022], [0031], [0028]).
Signoff does not explicitly teach, the inductive device further comprises an asymmetric inductive portion electrically coupled to the inductive unit,…and either cover the asymmetric inductive portion or keep the asymmetric inductive portion outside of the closed shape
However, Wendler teaches, the inductive device (62) further comprises an asymmetric inductive portion (60a) electrically coupled to the inductive unit,…and either cover the asymmetric inductive portion or keep the asymmetric inductive portion (60a) outside of the closed shape (69).  (Wendler: Figs 6, 7 and 10, col. 6, line 9-18).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the inductive device of Signoff to include the asymmetric inductive portion and closed shape of Wendler, the motivation being to provide “a parasitic capacitance…which may be used, for example, as a termination network or a matching network or a filter element” (col. 6, line 13-18).  (Wendler: Figs 6, 7 and 10, col. 6, line 13-18).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, the combination of Signoff in view of Wendler further teaches, wherein the shielding structure is formed in a same circuit layer and either in a same plane that the inductive unit is disposed or above the plane that the inductive unit is disposed (Signoff: “the layers in which inductor 202 and structure 204 are formed on may vary. For example, different metal layer levels may be used or the same metal layer may be used” [0023]).  (Signoff: Figs. 2 and 3, para. [0023]).
Regarding Claim 3, the combination of Signoff in view of Wendler further teaches, wherein the shielding structure and the inductive unit are formed in different circuit layers (Signoff: “the layers in which inductor 202 and structure 204 are formed on may vary. For example, different metal layer levels may be used or the same metal layer may be used” [0023]).  (Signoff: Figs. 2 and 3, para. [0023]).

Regarding Claim 8, the combination of Signoff in view of Wendler further teaches, wherein the shielding structure is either electrically isolated or electrically coupled to a ground level (Signoff: “may be floating or can be connected to a node…[a]t 302, a connection to ground (GND) is shown” [0034]).  (Signoff: Figs. 2 and 3, para. [0034]).
Regarding Claim 9, the combination of Signoff in view of Wendler further teaches, wherein the shielding structure either prevents the inductive unit from being (Signoff: Figs. 2 and 3, para. [0025]).

Claims 4, 7 and 10 are rejected under 35 U.S.C. 103 as unpatentable over Signoff in view of Wendler, as applied to claim 1, and further in view of Nazarian et al. (hereinafter Nazarian), U.S. Patent Application Publication 2011/0006872.
Regarding Claim 4, the combination of Signoff in view of Wendler is silent on the width and distance of the inductive device (Signoff: Fig. 2).  (Signoff: Figs. 2 and 3, para. [0021]).
The combination of Signoff in view of Wendler does not explicitly teach, wherein the width of the shielding structure ranges from 3 micrometers to 8 micrometers and the distance ranges from 15 micrometers to 20 micrometers.
However Nazarian teaches, wherein the width of the shielding structure (10) ranges from 3 micrometers to 8 micrometers (“a width of conductive path of up to 50 .mu.m” [0020]) and the distance ranges from 15 micrometers to 20 micrometers (“the distance preferably ranges from a value above 0 .mu.m up to 200 .mu.m,” [0019]), the motivation to provide a width in order meet design needs, such as “a magnetic shield is of increased effect and can easily be implemented into an integrated circuit of a semiconductor device” [0004].  (Nazarian: Fig. 1, para. [0004], [0019], [0020]).
.  (Nazarian: Fig. 1, para. [0004]).  Therefore, the limitations of Claim 4 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 7, the combination of Signoff in view of Wendler, and further in view of Nazarian further teaches, wherein the inductive unit is a voltage control oscillator (VCO) (“oscillator module” [0033]) or a power amplifier, the motivation to provide a width in order meet design needs, such as “a magnetic shield is of increased effect and can easily be implemented into an integrated circuit of a semiconductor device” [0004].  (Nazarian: Fig. 1, para. [0004], [0033]).
Regarding Claim 10, the combination of Signoff in view of Wendler, and further in view of Nazarian further teaches, wherein the shielding structure comprises at least two shielding units (Nazarian: 20.1 20.2, Fig. 2D) each forming the closed shape, the motivation to provide a width in order meet design needs, such as “a magnetic shield is of increased effect and can easily be implemented into an integrated circuit of a semiconductor device” [0004].  (Nazarian: Fig. 1, para. [0004], [0041]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Signoff in view of Wendler, as applied to claim 1, in view of Choi et al., (hereinafter Choi), U.S. Patent Application Publication 2009/0284339.
Regarding Claim 11, Signoff is silent on the configuration of the inductive device.  (Signoff: Figs. 2 and 3, para. [0021]).
The combination of Signoff in view of Wendler does not explicitly teach, wherein the inductive unit comprises a first inductor and a second inductor, comprising: 
a first helical coil, comprising a first outer coil and a first inner coil, the first inner coil being located inside the first outer coil; 
a second helical coil, sharing an overlapped region with the first helical coil, comprising a second outer coil and a second inner coil, the second inner coil being located inside the second outer coil; and 
a connecting structure, connecting the first helical coil and the second helical coil; wherein, 
the first inductor comprises a part of the first helical coil and a part of the second helical coil, and the second inductor comprises a part of the first helical coil and a part of the second helical coil.
However, Choi teaches, wherein the inductive unit (Fig. 1) comprises a first inductor (110, 150) and a second inductor (130, 170), comprising: 
a first helical coil (ML1), comprising a first outer coil (110a) and a first inner coil (130a), the first inner coil being located inside the first outer coil; 

a connecting structure (153, 173), connecting the first helical coil and the second helical coil; wherein, 
the first inductor comprises a part of (110a) the first helical coil and a part of (150a) the second helical coil, and the second inductor comprises a part of (130a) the first helical coil and a part of (170a) the second helical coil (“the distance preferably ranges from a value above 0 .mu.m up to 200 .mu.m,” [0019]).  (Choi: Figs. 1-6, para. [0055]-[0058]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the inductive device of the combination of Signoff in view of Wendler to include that of Choi, the motivation to provide an inductive device in order meet design needs, such as “high magnetic coupling ratio and improved noise characteristic due to the symmetric structure” [0099].  (Choi: Figs. 1-6, para. [0099]).  Therefore, the limitations of Claim 11 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
6/16/2021

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837